UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-132429 SOKO FITNESS & SPA GROUP, INC. (Exact name of registrant as specified in its charter) No. 194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 Tel: 011-86-451-87705511 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value US$0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: Zero (0) Pursuant to the requirements of the Securities Exchange Act of 1934, SOKO Fitness & Spa Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July 27, 2011 By:/s/Tong Liu Name: Tong Liu Title: Chief Executive Officer
